Exhibit 10.23

FIRST AMENDMENT TO
SONUS PHARMACEUTICALS, INC.
2000 STOCK INCENTIVE PLAN

This First Amendment to the Sonus Pharmaceuticals, Inc. 2000 Stack Incentive
Plan (the “Plan”) is made effective as of August 28, 2006.

WHEREAS, The Board of Directors of the Company deems it necessary and in the
best interests of the Company and its stockholders that Section 7.1 of the Plan
be amended and restated as set forth herein;

NOW THEREFORE BE IT RESOLVED, that the Plan is hereby amended as follows:

1.             Section 7.1 of the Plan is hereby amended and restated to read in
full as follows:

“7.1         ADMINISTRATOR.  Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”).  Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board. 
The Board (or the Committee, as applicable) may delegate to the Chief Executive
Officer of the Company the authority to (i) designate new employees of the
Company or an Affiliated Company who are not officers of the Company to be the
recipient of Incentive Options, Nonqualified Options or Rights of Purchase, and
(ii) determine the number of shares of Common Stock to be subject to such
Incentive Options, Nonqualified Options or Rights of Purchase; provided,
however, that the Board resolutions regarding such delegation of authority or
the employee compensation program approved by the Board or Committee shall
specify the maximum number of shares of Common Stock that may be subject to any
Incentive Option, Nonqualified Option or Right of Purchase granted by the Chief
Executive Officer depending upon the employee group of such new Employee; and
provided, further, that the Chief Executive Officer may not grant options to
himself, or any other officer of the Company.  As used herein, the term
“Administrator” means the Board or, with respect to any matter as to which
responsibility has been delegated to the Committee or the Chief Executive
Officer, the term Administrator shall mean the Committee or the Chief Executive
Officer, as the case may be.”

2.             Unless otherwise amended as set forth herein, the terms and
provisions of the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed the First Amendment as of the
day and year first above written.

 

SONUS PHARMACEUTICALS, INC.,
a Delaware corporation

 

 

 

 

By:

/s/Michael A. Martino

 

 

Name:     Michael A. Martino
Title:       President and Chief Executive Officer

 


--------------------------------------------------------------------------------